PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/409,389
Filing Date: 10 May 2019
Appellant(s): Leong, Jian Wei



__________________
Scott W. Higdon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/13/2020.

(1) Grounds of Rejection to be reviewed on Appeal

Every ground of rejection set forth in the Office action dated 05/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Examiner’s response to Appellants’ arguments

With regards to issue 1, section A(1), the Appellants argue that the office action fails to render obvious “identifying, based on the audio data, one or more computing devices that each audibly emitted, via one or more respective speaker components, a respective audio signal in response to speech reception being activated at the current computing device, wherein the respective audio signals are each captured in the audio data” because Examiner quoted prior art reference Meyers (U.S. Patent Application Publication # 2017/0083285 A1) is completely void of any mention of the devices audibly emitting, via one or more respective speaker components, a respective audio signal in response to speech reception being activated at the current computing device as set forth in Independent Claim 1 (Pages 13-14 of Applicants remarks).

The Examiner respectfully disagrees and argues that the Examiner had made it plainly clear that although audio data is emitted/transmitted in figure 1 of Meyers, it may not explicitly detail audible emission of audio data by a device which is used for Meyers, in fact, does teach digital assistant or speech interface devices comprising a microphone and a loudspeaker which can respond audibly to voice requests by a user (Paragraphs 13-14). Meyers also teaches identifying and selecting the best device to respond to a user’s command, based on the meta-data contained in the audio data emitted by the user that is analyzed by the speech service connected to the speech interface devices 102 (Figure 1, paragraphs 70-72). However, what Meyers may not explicitly detail is that said identification is based on audio data that is audibly emitted via one or more respective speaker components, wherein the respective audio signals are each captured in the audio data. This is the reason that the Examiner had used Sanders reference (U.S. Patent Application Publication # 2017/0251340 A1). Para 35 and figure 1 of Sanders, disclose a beacon emitting device, wherein the beacon could be a sound beacon. This beacon is received by the devices of users X or Y. Para 77 and figure 1, teaches identifying a computing device based on a voice utterance and the beacon signal. The mode-selecting component 120 can vary the detection rate during a meeting or other event based on one or more occurrences during the meeting. A machine-trained voice recognition model can determine that a meeting participant makes an utterance that suggests a desire to establish wireless connection with some piece of equipment in the conference room or another user, e.g. the machine-trained voice recognition model can detect the following utterance: "Let's project the slide deck John prepared so we can talk about it." In response, the mode-selecting component 120 

The Appellants thereafter (on page 15 of their remarks), contend that emitting of audio data (as contained in their specification) is different from transmitting of audio data as shown in Meyers.

The Examiner respectfully disagrees and argues that there is no explanation of this so-called difference between transmission and emission of data in the Appellants own specification, nor is this distinction highlighted in the claims. In the absence of any such qualification between emission and transmission, the term emitted (or emitting or emission) must be given its plain meaning and broadest reasonable interpretation. Thus, the Office has interpreted emitting of data to mean transmitting of data, however the Office has given distinct weight to audibly emitted audio data, and has accordingly used a separate reference (Sanders) to teach the relevant limitations.

With regards to Sanders (pages 16-18 of Applicant’s remarks), the Appellants contend that the relied upon aspects of Sanders merely disclose that the "beacon- emitting mechanism" is a "piece of equipment" that will "project the slide deck", and that the computing device [the devices of users X or Y] checks for a beacon signal emitted by that piece of equipment" at an increased "detection rate" in response to detecting "the utterance". However, the Appellants allege that the cited aspects of Sanders fail to teach or suggest "identifying, based on the audio data, one or more computing devices 

The Examiner once again respectfully disagrees and argues that in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is worth pointing out that the step of identification (based on one or more respective audio signals included in the audio data, one or more computing devices that each emitted a respective audio signal in response to speech reception being activated at the current computing device) was pointed out in the last office action as being taught by Meyers (Paragraphs 13-14 and figure 1, teach situations in which multiple speech interface devices are near each other, such as within a single room or in adjoining rooms, each of the speech interface devices may receive a user utterance and each device may independently attempt to process and respond to the user utterance as if it were two separate utterances). However, Meyers may not explicit detail that said identification is based on audio data that is audibly emitted via one or more respective speaker components, wherein the respective audio signals are each captured in the audio data. This is taught by Sanders as outlined previously (Paragraphs 35 and 77 along with figure 1). 

Sanders is in response to a determination that one of the meeting participants wishes to establish a wireless communication, which is in turn based on a detection of an utterance by said meeting participant (Para 77). Furthermore, there is also an increase of emitting rate of the audio beacon based on the detection of voice input of the user. This is outlined in paragraphs 51, 57 and 67 of Sanders. As per Sanders, para 57, the beacon-emitting mechanism can vary the rate at which it emits the wireless signal based on context information. Additionally, the context-determining system also includes a movement-monitoring system (Sanders, para 51). Finally, the movement-monitoring system can detect the user's actual position within the overall environment based on recognition of the user's voice or other user-indicative sounds at a particular location within the environment e.g., using known voice recognition technology that operates on audio information captured by one or more microphones (Sanders, para 67).

The user device in Sanders includes a microphone (Para 48) to receive user input and the user computing device is capable of checking for a beacon signal emitted by, or otherwise associated with, a piece of equipment that the user desires to communicate with (Para 77). Thus, the user’s device contains both said microphone and said sound beacon emitting and sensing mechanism, i.e. they are both contained on the same device. Similarly, the piece of equipment (e.g. a projector or computing device of another user) that the user is desiring to communicate with also contains sound beacon emitting and sensing mechanism. Hence, the identification of the user’s device in Sanders is in response to a detection of a combination of an audible output (the beacon) as well as speech reception (user’s voice) at the particular user terminal. This combination constitutes the audio data of Sanders while the audible beacon is emitted in response to the speech reception being activated at the meeting participant’s terminal when it recognizes the meeting participant’s voice (as outlined above using voice recognition model and voice recognition technology). This arrangement in Sanders informs the system that a particular meeting participant/user at a particular terminal is speaking. 

On pages 16-17, the Appellants erroneously claim that the emitting operation in Sanders should be in response to “speech recognition being activated”. However, the instant claims do not claim “speech recognition” but rather “speech reception”. Speech reception, as shown previously, is identified in Sanders and its identification influences both the detecting and emitting of the audio beacon in the set-up of Sanders. Hence, the scope of the limitation is met as outlined in the instant claim. 

With regards to section A (2), the Appellants argue that Sanders fails to render obvious "selecting, based on the identified one or more computing devices and a spoken utterance determined from the audio data, either the current computing device or a particular computing device from the identified one or more computing devices to perform a task or service based on the spoken utterance" as set forth in the independent claims (Appellants’ remarks pages 19-20). 

Sanders, para 77) who can be connected to by means of his/her computing device (i.e. piece of equipment), which could be a smart-phone, tablet or laptop computer etc. (Sanders, paragraphs 31-34). The communication interface component receives activation instructions from a mode-selecting component which in turn, generates the activation instructions based on context information (Sanders, para 42). Context-determining system also includes a movement-monitoring system (Sanders, para 51) which can use the user’s voice input to ascertain user movement (Sanders, para 67). The user’s voice input also decides the sound beacon emitting rate (Sanders, paragraphs 51, 57 and 67) as well as the sound beacon detection rate (Sanders, para 77) as pointed out earlier. The beacon-emitting mechanism emits a wireless signal that has a code that identifies the user computing device and hence indirectly identifies the user. The local environment includes a beacon-processing component which in turn includes a beacon-sensing mechanism. The beacon-sensing mechanism detects the wireless signal emitted by the user computing device when within range of that wireless signal. The beacon-sensing mechanism can then forward the detection event to other parts of the system such as the set-up component via the communication conduits (Sanders, paragraphs 81-82 and figure 5). This set-up component can execute set-up operations when connection is established (Sanders, para 54). These teachings of Sanders therefore clearly meet the scope of selecting, based on the identified one or more 

The dependent claims stand and fall with respect to the independent claims. The Appellants have not presented any other arguments with regards to the remaining independent claims 14-15. Hence, those claims are also deemed addressed by the above discussion. 

(3) Conclusion to Examiner’s Answer 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/NEERAJ SHARMA/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.